Citation Nr: 0120787	
Decision Date: 08/14/01    Archive Date: 08/16/01

DOCKET NO.  99-08 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent 
for post-traumatic stress disorder (PTSD) with bipolar 
disorder.


REPRESENTATION

Appellant represented by:	Colorado Department of Social 
Services, Division of Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran had honorable active service from March 1968 to 
February 1970, and from May to August 1971.

The current appeal arose from a March 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Denver, Colorado.  The RO granted entitlement to service 
connection for PTSD with bipolar disorder with assignment of 
a 50 percent rating effective from September 20, 1996, date 
of claim.

The veteran provided oral testimony before a Hearing Officer 
at the RO in June 1999, a transcript of which has been 
associated with the claims file.

The veteran also provided testimony before the undersigned 
Member of the Board of Veterans' Appeals (Board) via a 
videoconference hearing at the RO in June 2001, a transcript 
of which has also been associated with the claims file.


FINDING OF FACT

PTSD with bipolar disorder have tended to deteriorate and 
overall they have continued to render the veteran virtually 
isolated from the community and demonstrably unable to obtain 
or retain substantially gainful employment.


CONCLUSION OF LAW

The criteria for an initial rating of 100 percent for PTSD 
are met.  38 U.S.C.A. § 1155 (West 1991); 38 U.S.C.A. § 5107 
(West Supp. 2001); 38 C.F.R. §§ 4.7, 4.132, Diagnostic Code 
9411 (effective prior to November 7, 1996).



REASONS AND BASES FOR FINDING AND CONCLUSION

Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  

The percentage ratings contained in the Rating Schedule 
represent as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (2000).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  

However, the evaluation of the same "disability" or the 
same "manifestations" under various diagnoses is 
prohibited.  38 C.F.R. § 4.14 (2000).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that a claimant may not be compensated twice 
for the same symptomatology as "such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 
(1993).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  If the 
medical evidence of record is insufficient, or, in the 
opinion of the Board, of doubtful weight or credibility, the 
Board is always free to supplement the record by seeking an 
advisory opinion, ordering a medical examination or citing 
recognized medical treatises in its decisions that clearly 
support its ultimate conclusions.  However, it is not free to 
substitute its own judgment for that of such an expert.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

Moreover, it remains the duty of the Board as the fact finder 
to determine credibility of the testimony and other lay 
evidence.  See Culver v. Derwinski, 3 Vet. App. 292, 297 
(1992).  

The Board has the duty to assess the credibility and weight 
to be given the evidence.  Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992) (quoting Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991), reconsideration denied per curiam, 
1 Vet. App. 406 (1991)). 

The Board must also consider the history of the disability 
and all regulatory provisions which are potentially 
applicable through the assertions and issues raised in the 
evidence of record as required by Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  

However, when entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although recorded history of the disability may be reviewed 
in order to make a more accurate evaluation, see 38 C.F.R. 
§ 4.2, the regulations do not give past medical reports 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. (1994).

The Board notes that this case involves an appeal as to the 
initial rating of PTSD rather than an increased rating claim 
where entitlement to compensation had previously been 
established.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  

In initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  In the case at hand, the Board 
finds that a staged rating is inappropriate.

The old schedular provisions (prior to November 7, 1996) of 
Diagnostic Code 9411, applicable to PTSD claims, require that 
evaluation will be based on certain criteria:  
When the attitudes of all contacts except the most intimate 
are so adversely affected as to result in virtual isolation 
in the community; and there are totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior, and the 
veteran is demonstrably unable to obtain or retain 
employment, a 100 percent rating is assignable.  

When the ability to establish and maintain effective or 
favorable relationships with people is severely impaired, and 
the psychoneurotic symptoms are of such severity and 
persistence that there is severe impairment in the ability to 
obtain or retain employment, a 70 percent rating is 
assignable.  When the ability to establish or maintain 
effective or favorable relationships with people is 
considerably impaired, and by reason of psychoneurotic 
symptoms the reliability, flexibility and efficiency levels 
are so reduced as to result in considerable industrial 
impairment, a 50 percent rating is assignable.  38 C.F.R. 
Part 4, Code 9411.

There are additional guidelines for evaluating PTSD, i.e., 
social impairment per se will not be used as the sole basis 
for any specific percentage evaluation, but is of value only 
in substantiating the degree of disability based on all of 
the findings.  38 C.F.R. § 4.132.  

Note (1).  Social inadaptability is to be evaluated only as 
it affects industrial adaptability.  38 C.F.R. § 4.129.  It 
is not required and "not expected...that all cases will show 
all the findings specified" by the rating schedule.  38 
C.F.R. § 4.21.

The Court has also held that in essence, under 38 C.F.R. 
§ 4.132, the three criteria in Diagnostic Code 9411 for a 100 
percent rating for PTSD are each independent bases for 
granting the 100 percent rating.  See Johnson v. Brown, 7 
Vet. App. 95, 97 (1994).

The schedular criteria for evaluation of psychiatric 
disabilities were revised effective November 7, 1996.  Under 
the revised criteria, a 100 percent evaluation may be 
assigned for PTSD with total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.

A 70 percent evaluation may be assigned for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.

A 50 percent evaluation may be assigned for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West Supp 2001);  38 C.F.R. §§ 3.102, 4.3 
(2000).


Factual Background

Prior clinical records are in the file from both private and 
VA facilities for comparative purposes.

For instance, private treatment records dated in February 
1994 show that the veteran was then diagnosed as having 
anxiety disorder and mixed bipolar disorder as well as a 
personality disorder.  He was then unemployed and had sought 
care for his depression.  The veteran had been on a spending 
spree, one of the repeated symptoms of his depression, having 
used his girlfriend's money.  He had also just lost his own 
business, "Sweets and Treats" which he had been neglecting 
due to the depression.  

The veteran had a history of alcohol abuse but had been sober 
since December 1989 and after 3 years, he continued to 
regularly attend Alcoholics Anonymous (AA) meetings.  He had 
also abused cocaine in the past, but was no longer doing so.  
The examiner described his lack of insight into his problems 
or his inability in dealing with them.

The veteran stated that prior to the recent business, he had 
been unemployed since January 1992 when he had been fired 
from his job due to financial irregularities for which he 
remained on probation.  Nonetheless, the veteran felt that he 
was quite capable of handling his daily living activities.  
The facility enrolled him in readjustment counseling therapy.

A follow-up report showed that he had a brief lapse in 
sobriety in October but had remained sober since then.  He 
reported decreased motivation, difficulty sleeping (3-4 hours 
per 72 hour period), and fluctuating moods, especially of 
depression.  He denied suicidal thinking but admitted to much 
depression.

On VA evaluation in May 1997, it was noted that he had had 
ongoing private care for what had been diagnosed as bipolar 
disorder.  The veteran admitted to depression as 
distinguished from the depression associated with bipolar 
disorder, anxiety, intrusive memories, nightmares, 
flashbacks, isolation, anger, paranoia, sleep disorder (as 
distinguished from the insomnia associated with the manic 
phase of a bipolar disorder), compulsive behaviors, and 
guilt.  It was felt that the bipolar disorder, combined with 
PTSD, formed a dysfunctional behavioral style.  He was 
recommended for individual therapy, and since he continued 
his AA work, he was not recommended for another substance 
abuse group.  He was scheduled for weekly sessions to start.  
Various medications were instituted.

On VA evaluation in February 1998 the veteran was noted to 
continue the various medications.  Nonetheless, he was 
described as withdrawn and quite irritable.  He reported 
sleep disturbance and variable concentration.  At times he 
had been recently agitated with episodes of impulsive 
spending and recklessness, fast driving and gambling.  He 
admitted to some ideas of reference and suspiciousness.  He 
reported that he had many dreams and people "looked down on 
him", specifically identifying these as people with whom he 
had dealt on shipboard in service.  He would rehash many of 
his service experiences even to the point of recalling the 
smells and sounds.

The veteran admitted to some suicidal ideation but denied any 
current plan.  He said he had not worked since 1992 or so; 
before that he had worked as a part time car salesman.  On 
examination, he had blunted affect and neutral to depressed 
mood.  He reported a history of difficulties with drinking, 
but said that this was now under control.  He was currently 
quite depressed and anxious, irritable and withdrawn.  He 
admitted to suicidal ideation but had no real plans.  He said 
in the past he had also exhibited some manic behavior.  

A statement was submitted dated in September 1998 by a VA 
clinical psychologist who had been caring for the veteran.  
She stated that he continued to exhibit PTSD symptoms, was 
extremely depressed and admitted to periodic suicide 
ideation.  His nightmares were frequent and contained 
detailed color replays of his service patients, injuries, 
etc. in his job as a medic.  At other times, he would have 
problems staying asleep, and the sleep deprivation caused him 
irritability and chronic fatigue.

The veteran was noted to have continued flashbacks of his 
experiences, which had recently been exacerbated by the death 
of his own father.  During his father's terminal illness, he 
had been unable to visit his father in the hospital due to 
the triggers therein of smells, sights, sounds, etc.; he also 
experienced an increased need to emotionally distance from 
other including his girlfriend and family. 

The examiner described the veteran as extremely anxious and 
depressed.  He had extreme difficulty in controlling his 
depression and survivor guilt.  His medications had been 
adjusted but recently he had had more and more trouble 
adjusting to his many organic problems.  He was easily 
frustrated by his medical appointments, procedures, and lack 
of aggressive treatment.

He continued to have poor concentration and memory, and 
attempted to compensate for this by keeping notes of any 
appointments and tasks.  He tried to limit reminders of 
Vietnam, but found his world was severely limited thereby.  
With the exception of medical and psychiatric appointments 
and a weekly AA meeting, he was isolated in his home.  He had 
tried to build models without much luck in those endeavors as 
well.

The examiner described the veteran's unremitting display of 
PTSD symptoms.  The degree of depression and anxiety he 
suffered had increased as had his levels of guilt, anger and 
dysfunction,  It was her opinion that he would continue to 
experience an increase in symptom severity and had continued 
requirements for psychopharmacotherapeutic treatment and 
psychotherapy for an indefinite period of time.

A VA psychiatrist's assessment of the veteran, also in 
September 1998, was to the effect that he had been going to 
therapy and taking medications on a regular basis.  He had 
started living with his girlfriend several months before, but 
he had some trouble with the relationship so she was not 
always there.  He continued to attend AA meetings 3-4 times a 
week.  Since his medications had been changed, he was getting 
more sleep.  He described some inability to compete a given 
task.  The examiner felt that there was little to support a 
bipolar diagnosis at that time.  In describing his current 
situation, the veteran reported that he could not go back to 
work, he did not want to do so, and he did not want to be 
around people.  He continued to have nightmares and was 
uncomfortable in public.  He avoided crowds but still went 
out to some events like bingo.  The diagnosis was mild to 
moderate PTSD with alcohol abuse in full remission.  The 
examiner felt that the veteran's global assessment of 
functioning (GAF) was 58.

Correspondence from the veteran in October 1998 was to the 
effect that he had been unable to work regularly for 7 years; 
that he had been divorced twice and lived by himself; and 
that he had no close friends and trusted no one.

Ongoing regular outpatient reports are in the file showing 
incidents of anger and irritability, depression and instances 
of his having "weird" nightmares.  On one such visit in March 
1999, the veteran said that he had tied a bit knot at the end 
of his rope to hold himself together.  He continued having 
nightmares/dreams and stress.  He was coping the best he 
could with some family problems, but had not lapsed into 
drinking.

In May 1999 the veteran was admitted to private hospital care 
on VA Satellite Center referral.  He had experienced an 
exacerbation of his PTSD symptoms with dysfunctional behavior 
associated with violent, intrusive thoughts, nightmares and 
flashbacks.  He was resutured on prior psychotropic 
medications and therapy.  At admission, he said that he was 
out of control and had had thoughts of self-harm.  The 
examiner assessed GAF as 42.  Clinical reports from later in 
the summer of 1999 show some improvement in his control of 
impulsivity but recurrent problems with money, and he 
borrowed money from an elderly neighbor.  Attempts were made 
to secure a plan whereby his fiancée could control the money.

In June 1999 the veteran provided oral testimony before a 
hearing officer at the RO, a transcript of which has been 
associated with the claims file.  He testified as to the 
disabling manifestations of his service-connected psychiatric 
disability.

On VA psychiatric evaluation in July 1999 it was noted that 
he was seen regularly on a monthly basis by a psychiatrist 
and twice monthly by a psychologist.  He was identified as 
having problems with a number of organic problems including 
coronary artery disease, hypertension, hypothyroidism, 
chronic obstructive pulmonary disease (COPD), sleep apnea, 
etc.  From a psychiatric standpoint, the veteran was not able 
to see any reason to go on, with the nightmares and inability 
to work.  He had borrowed a pistol with the intention of 
shooting himself.  A friend saw what he was doing and 
intervened.  He had been sober at the time.  The examiner 
felt that he was historically unreliable as reflected in his 
diagnostic differences over the years.  His overall GAF was 
55, with PTSD at 70 (not factoring in personality problems 
therein).

The veteran's ongoing psychologist, who sees him twice a week 
or so, provided an extensive written statement as to his 
current situation, dated in June 2001.  The psychologist 
specifically stated that since his last formal evaluation, 
the veteran's PTSD symptoms had increased and he had had 
major lifestyle changes.  First, he had experienced a 
significant increase in depression.  

He had great guilt about those he could not save in service, 
and continued to have intrusive thoughts about them, as well 
as nightmares.  He said that he felt that he did not deserve 
happiness or good fortune in life because of his decisions in 
Vietnam.  
Consequentially, the veteran had frequent suicidal ideation 
and on more than 5 occasions had attempted suicide.  His most 
recent period of suicidal ideation had been at the 
dissolution of his relationship with his girlfriend of 14 
years duration.

The veteran was also noted to be currently plagued by 
increased arousal symptoms, and had difficulty concentrating 
and remembering.  He was having problems finishing tasks due 
to an inability to focus his attention.  He would often stop 
what he was doing to obtain a tool and find it after which he 
could not remember what he was to get or doing it.  He had 
problems falling asleep and staying asleep, although he 
continued his prescription medications for that problem.  He 
was often startled by noises that reminded him of war (i.e., 
an approaching helicopter).  He displayed physiologic 
reactivity to events that symbolized the war: headache, 
gastrointestinal upset, cold sweats, and blackouts.  In 
response to these symptoms, he was often irritable or had 
angry outbursts.

The psychologist noted that the veteran went to lengths to 
avoid anything associated with Vietnam.  He had a diminished 
range of affect and felt estranged from others.  Although 
active in AA, he had no close personal friends and was 
emotionally isolated.  He reported having problems attending 
large AA meetings and sought out meetings of no more than 6 
people.  He faithfully attended his PTSD group therapy, but 
was unable to participate in group sessions for several 
months.  Recently he had become a more active participant, 
relatively speaking, in that he might interact for a minute 
or so in a 75 minutes group meeting.

In summary, the examiner described him as being like other 
medics in Vietnam.  His life was marginal due to the extreme 
emotional pain from which he suffered.  In spite of his 
constant participation in psychotherapy and pharmacotherapy, 
he had been unable to achieve emotional stability.  His 
prognosis for recovery was felt to be poor in that he was not 
expected to become employable or be able to achieve adequate 
social or emotional functioning.  His GAF was felt to be at 
40.

The veteran testified before the undersigned via 
videoconference held with the RO in June 2001, a transcript 
of which has been associated with the claims file.  The 
veteran testified as to the disabling manifestations of his 
psychiatric disability.


Analysis
Duty to Assist

The Board notes that there has been a significant change in 
the law during the pendency of this appeal.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).

Among other things, this law redefines the obligations of VA 
with respect to the duty to assist.  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the VCAA of 2000, or filed before the date of 
enactment and not yet final as of that date.  VCAA of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096 (2000).

Where the law and regulations change while a case is pending, 
the version more favorable to the veteran applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).

The Board is of the opinion that the new duty to assist law 
has expanded VA's duty to assist (e.g., by providing specific 
provisions requiring notice of what is required to 
substantiate a claim), and is therefore more favorable to the 
veteran.  Therefore, the amended duty to assist law applies.  
Id.; see Holliday v. Principi, 14 Vet. App. 327 (2001).

In the case at hand, the Board is satisfied that the duty to 
assist has been met under the new law.

The veteran has been provided with notice of what is required 
to substantiate his claim.  By virtue of the statement of the 
case and supplemental statements of the case issued during 
the pendency of this appeal, the veteran and his 
representative were given notice of the information, medical 
evidence, or lay evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103 (West Supp. 2001).

The RO made reasonable efforts to obtain relevant records 
adequately identified by the veteran.  And while there may be 
some clinical records not now in the file, particularly with 
regard to the veteran's ongoing VA care, an assessment of 
those records is of record from the treating physician, and 
is quite adequate to provide the nature of the record's 
contents.  In any event, any deficiency which may exist in 
the duty to assist is obviated by a full grant of the benefit 
sought on appeal.  Otherwise, it appears that all evidence 
identified by the veteran relative to his claim has been 
obtained and associated with the claims file.  

The veteran has not indicated the existence of any other 
relevant evidence that has not already been requested and/or 
obtained by the RO.  38 U.S.C.A. § 5103A (West Supp. 2001); 
see also McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); 
Epps v. Brown, 9 Vet. App. 341, 344 (1996), aff'd sub nom. 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).  In light of 
the foregoing, the Board is satisfied that all relevant facts 
have been adequately developed to the extent possible; no 
further assistance to the veteran in developing the facts 
pertinent to his claim is required to comply with the duty to 
assist the veteran as mandated by the new law.  38 U.S.C.A. 
§ 5103A (West Supp. 2001).

The Board finds that the veteran is not prejudiced by its 
consideration of his claim pursuant to this new law.  As set 
forth above, VA has already met all obligations to the 
veteran under this new law.  In any event, as noted earlier, 
the current adjudication involves a full grant of the benefit 
sought on appeal.

Moreover, the veteran and his representative have been 
offered the opportunity to submit evidence and argument on 
the merits of the issue on appeal, and have done so.

In view of the foregoing, the Board finds that the veteran 
will not be prejudiced by its actions and that a remand for 
adjudication of his claim by the RO under the new law would 
only serve to further delay resolution of his claim.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

Having determined that the duty to assist has been satisfied, 
the Board turns to an evaluation of the veteran's claim on 
the merits.

In this regard, the Board finds that staged ratings are 
unnecessary pursuant to Fenderson v. West, op. cit.

Increased Evaluation

The Board is satisfied that all relevant facts have been 
properly developed to their full extent and that VA has met 
its duty to assist.  Godwin v. Derwinski, 1 Vet. App. 419 
(1991); White v. Derwinski, 1 Vet. App. 519 (1991).

In this regard, the overall evidence of record, appears to 
provide a sound basis for making a judgment as to the 
veteran's psychiatric status.  A review of the aggregate 
evidence in the file leads the Board to conclude that there 
is adequate evidence now of record for an equitable 
disposition of the current appellate issue which can be 
addressed without further and unnecessary delay, and bring 
the current claim to a satisfactory resolution without 
prejudice to the veteran.  

From the outset, the Board acknowledges that the record 
confirms that the veteran has a myriad of other disabilities 
of organic origin, many of some apparent significance.  It is 
stipulated that these undoubtedly impair him from an 
industrial as well as social viewpoint.  They also 
precipitate apprehension in his already overly anxiety-laden 
circumstances.  However, they are not otherwise relevant to 
the equitable assessment which is mandated herein upon the 
Board as regards the impact felt by sole virtue of his 
service-connected psychiatric disability.

The veteran has virtually no friends and no social life.  He 
is estranged from his family, and has alienated even his 
girlfriend with whom he lived in isolation for some time.  He 
has repeatedly indicated that he hates crowds and is limited 
even in the number of participants in his weekly group 
sessions.   

The veteran has sleep disturbance, anger, and periodic 
suicidal ideation albeit.  For the most part, he has not 
admitted to having a suicidal plan, but recently he did go 
through "the motions" with a gun prior to being taken for 
care by a friend who recognized what he was doing.  

Most VA psychiatric examiners and social workers have 
assessed him as having significant problems in either social 
or work environments.  The GAF's most recently assigned have 
predominantly ranged from 40 to 45 (albeit recovering on 
occasion to something higher than that), and the lower 
figures appear more consistently in keeping with his 
symptoms.

The issue which must be resolved in the current appeal is 
whether the veteran's psychiatric problems, alone, without 
consideration of any other difficulties, are such that he is 
virtually isolated in society.  

As stated above, with regard to social relationships, the 
veteran has a long standing history of sorely limited 
interaction with anyone.  He is seemingly totally dependent 
on medications to keep him under even a modicum of control.  
In the recent past, he has lived with a girlfriend, but the 
most recent assessment shows that he had separated from her 
and has no close friends or family.  This separation from his 
finance after 14 years has rendered him even more depressed.

In the more important area of occupational adaptability, the 
Board notes the lack of a successful job history, with his 
most recent occupation as owner of a "Sweets and Treats" 
having been terminated due to his inability to concentrate on 
the endeavor.  He has a notoriously bad history of money 
management, both his own finances and others, and his 
impulsivity in that regard has often gotten him into serious 
difficulties.  

The psychological experts seem to have a consistent opinion 
that he is and has been unable to work since approximately 
the early 1990's, or at least since 1994, by virtue of his 
psychiatric problems.  

Even with trial regimens of various medications, the 
examiners have repeatedly noted there is inability to relate 
to people, extremely poor concentration, depression, 
nightmares, flashbacks and other symptoms, all of which tend 
to reflect that the veteran is a poor candidate for even the 
most minimal kind of employment.  The theoretical clinical 
assessment has seemingly been practically confirmed by his 
lack of success in employment.  The most recent psychological 
assessment, by someone who sees him often, was that he is in 
fact unable to work and will be unable to do for the future.

Pursuant to numerous Court cases, the Board is not in a 
position to contradict the expert medical assessments of the 
veteran's attendant evaluating competent professionals.  They 
find that the veteran is virtually unable to acclimate 
himself in any interpersonal environment which certainly 
includes a structured industrial environment.  

The evidentiary record is replete with characterizations of 
the veteran's psychiatric impairment as severe, thereby 
qualifying him for at least a 70 percent evaluation under the 
previous criteria for rating mental disorders.  However, the 
evidentiary record shows that his over psychiatric 
disablement and long standing history as early as at least 
the early 1990's more closely approximates the level of 
impairment contemplated in a total evaluation.  

From a review of the record it is inconceivable that the 
veteran could ever return to a structured environment in view 
of his long standing inability to withstand even the minimal 
pressures of his lifestyle which has involved an erratic 
employment history, isolationism, broken relationships, and 
during the last several years, no meaningful social or 
industrial interaction. 



Accordingly, three of the rating criteria for a 100 percent 
rating are independently met in the veteran's case.  Johnson 
v. Brown, 7 Vet. App. 95. 97 (1994).  

While the evidence is not utterly unequivocal, there is ample 
evidence that the veteran is deeply isolated and inadaptable, 
suffers from disturbed thought and behavioral processes 
associated with many daily activities, and most important of 
all, is demonstrably unable to work.  

It is noted that there appears to have been somewhat of a 
deterioration in his situation over the concerned period as 
reflected in a continuously deteriorating GAF, for instance.  
Nonetheless, that does not impact the fact that he started 
out when he filed his claim in early 1996 at a significant 
level of disablement.  

There is no need to assign graduated ratings, as the overall 
rating can best approximate the totality of the impairment 
from the start, in other words, the date of claim September 
20, 1996. 

For the foregoing reasons, the Board finds that the veteran's 
overall disabling symptomatology due to PTSD more closely 
approximates the level of impairment  contemplated in the 100 
percent evaluation under the previous criteria for rating 
psychiatric disabilities, effective September 20, 1996.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.7, 4.132, 
Diagnostic Code 9411 (effective prior to November 7, 1996).

In view of the Board's determination that the record supports 
a grant of entitlement to a 100 percent evaluation with 
application of the criteria for rating mental disorders 
effective prior to November 7, 1996, the Board need not 
explore the propriety of assigning a 100 percent evaluation 
for PTSD under the amended criteria.


ORDER

Entitlement to an initial evaluation of 100 percent for PTSD 
with bipolar disorder is granted, subject to regulatory 
criteria governing the payment of monetary awards.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

 

